
	

113 S680 PCS: To rescind amounts appropriated for fiscal year 2013 for the Department of Defense for the Medium Extended Air Defense System, and for other purposes.
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 35
		113th CONGRESS
		1st Session
		S. 680
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Ms. Ayotte (for herself
			 and Mr. Begich) introduced the following
			 bill; which was read the first time
		
		
			April 10, 2013
			Read the second time and placed on the
			 calendar
		
		A BILL
		To rescind amounts appropriated for fiscal year 2013 for
		  the Department of Defense for the Medium Extended Air Defense System, and for
		  other purposes.
	
	
		1.Rescission of amounts for
			 fiscal year 2013 for the Department of Defense for the Medium Extended Air
			 Defense System
			(a)RescissionThe amount appropriated or otherwise made
			 available by title IV of division C of the Consolidated and Further Continuing
			 Appropriations Act, 2013 (Public Law 113–6) under the heading
			 Research, Development,
			 Test and Evaluation, Army for the Medium Extended Air
			 Defense System (MEADS), namely $380,900,000, is hereby rescinded.
			(b)Increase in
			 amount for Operation and MaintenanceThe aggregate amount
			 appropriated by title II of division C of the Consolidated and Further
			 Continuing Appropriations Act, 2013 is increased by $205,000,000, with the
			 amount to be allocated among accounts funded by that title in a manner
			 determined appropriate by the Secretary of Defense. The Secretary shall submit
			 to Congress a report describing the allocation of funds among accounts pursuant
			 to this subsection.
			
	
		April 10, 2013
		Read the second time and placed on the
		  calendar
	
